Opinion issued July 9, 2019




                                     In The



                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-01039-CV
                           ———————————
                       CITY OF HOUSTON, Appellant
                                        V.
                           MOSES AVILA, Appellees


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-32616


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order denying the City of Houston’s

amended plea to the jurisdiction. The order was signed by the trial court on

November 9, 2018. On April 30, 2019, the parties filed a joint motion for voluntary
dismissal and entry of judgment informing this court that they have reached a

settlement. See TEX. R. APP. P. 42.1.

        The motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1.

To effectuate the parties’ agreement, we render judgment that Moses Avila take

nothing against the City of Houston. See TEX. R. APP. P. 42.1(a)(2). Costs are

assessed against the incurring party, and all other relief requested against the City

of Houston is denied. Pursuant to Rule 18.1, we direct the clerk of this court to

issue the mandate three days after the issuance of the judgment. See TEX. R. APP. P.

18.1.

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                          2